Dismissed and Opinion Filed September 27, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-20-00954-CV

                       ABDUL MATEEN MODI, Appellant
                                   V.
                         AFSHEEN IMRAN, Appellee

                 On Appeal from the County Court at Law No. 3
                             Collin County, Texas
                     Trial Court Cause No. 003-03597-2019

                          MEMORANDUM OPINION
                   Before Justices Molberg, Nowell, and Goldstein
                             Opinion by Justice Molberg
       Appellant’s brief in this case is overdue. By postcard dated September 1,

2021, we notified appellant the time for filing his brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file his brief by that time would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).
                /Ken Molberg//
200954f.p05     KEN MOLBERG
                JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ABDUL MATEEN MODI,                           On Appeal from the County Court at
Appellant                                    Law No. 3, Collin County, Texas
                                             Trial Court Cause No. 003-03597-
No. 05-20-00954-CV          V.               2019.
                                             Opinion delivered by Justice
AFSHEEN IMRAN, Appellee                      Molberg. Justices Nowell and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 27th day of September, 2021.




                                       –3–